Case: 1:19-cv-05312 Document #: 56-5 Filed: 01/15/21 Page 1 of 3 PageID #:329




            EXHIBIT E
                                                                Case: 1:19-cv-05312 Document #: 56-5 Filed: 01/15/21 Page 2 of 3 PageID #:330




                                              Lo ri E. L igh t fo o t                       D ep ar t me n t o f P ol i ce • C it y o f C h i c ag o                 Ed d i e T . J oh ns o n
FILED DATE: 12/16/2020 10:55 AM 2020CH07306




                                              Mayor                                       3510 South Michigan Avenue • Chicago, Illinois 60653                     Superintendent of Police


                                                  November 19, 2019

                                                  Via Email:
                                                  anjanettelyoung.11@gmail.com
                                                  Anjanette Young

                                                  RE:      NOTICE OF RESPONSE TO FOIA REQUEST
                                                           FOIA FILE NO.:  P537723

                                                  Dear Ms. Young:

                                                  The Chicago Police Department (CPD) is in receipt of your Freedom of Information Act (FOIA) request,
                                                  received for the following:

                                                          “I am requesting any and all video recorded from officers’ body worn cameras during a search
                                                  warrant that was executed on my home, 164 N. Hermitage Ave., 1st floor apartment, on February 21, 2019. I
                                                  am requesting video from the body worn camera of each officer, respectively, who responded and was on
                                                  scene. The warrant number is 19SW5247.”

                                                  CPD reviewed your request and it was determined that your request for Body Worn Camera footage is
                                                  denied.

                                                  The file that you requested (2019-0004600) is a pending investigation. Therefore, this file is exempt from
                                                  inspection and copying under 5 ILCS 140/7(1)(d)(i) and (ii). Our factual basis for this file was compiled
                                                  in our administrative investigations into allegations of police misconduct pursuant to our establishing
                                                  ordinance (Chicago Municipal Code 2-78-100 et. Seq) and disclosure of such file will interfere with our
                                                  pending and active investigation into this matter such that our investigation is compromised if witnesses
                                                  who have yet to meet with our office are able to review the materials in our possession, including but not
                                                  limited to the statements of other witnesses, accused, and complainants. See, e.g., Clark v. City of Chicago,
                                                  10cv1803, 2010 U.S. Dist. Lexis 88124 (N.D. Ill. Aug 25, 2010); Santiago v. City of Chicago, 09cv3137, 2010
                                                  U.S. Dist. Lexis 29198 (N.D. Ill. Mar. 26, 2010).

                                                  You have a right of review by the Illinois Attorney General’s Public Access Counselor, who can be
                                                  contacted at 500 S. Second St., Springfield, IL 62706 or by telephone at 877-299-3642. You may also seek
                                                  judicial review under 5 ILCS 140/11.




                                                                                                                                                                          Exhibit E
                                                Emergency and TTY: 9-1-1 • Non-Emergency and TTY: (within City limits) 3-1-1 • Non-Emergency and TTY: (outside City limits) (312) 746-6000
                                                                        Email: police@cityofchicago.org• Website: • Non-Emergency and TTY: www.cityofchicago.org/police
                                                            Case: 1:19-cv-05312 Document #: 56-5 Filed: 01/15/21 Page 3 of 3 PageID #:331




                                               Sincerely,

                                               P. Rodriguez
FILED DATE: 12/16/2020 10:55 AM 2020CH07306




                                               Freedom of Information Act Officer
                                               Chicago Police Department
                                               Office of Legal Affairs, Unit 114
                                               3510 S. Michigan Ave.
                                               Chicago, IL 60653
                                               foia@chicagopolice.org




                                              Emergency and TTY: 9-1-1 • Non-Emergency and TTY: (within City limits) 3-1-1 • Non-Emergency and TTY: (outside City limits) (312) 746-6000
                                                                   Email: police@cityofchicago.org• Website: • Non-Emergency and TTY: www.cityofchicago.org/police
